Citation Nr: 1511564	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative arthritis, right knee (right knee disability).

2. Entitlement to a rating in excess of 10 percent for degenerative arthritis, left knee  (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2011, the Board remanded the Veteran's claim, requesting that the Veteran be provided at VA examination to assess the Veteran's bilateral knee condition.  The examination occurred in December 2011.  In October 2013, the Board remanded the case a second time, because the examination was inadequate.  A new examination was completed in November 2013, which was adequate for the purposes of evaluation and substantially complied with the remand directives.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's right knee disability picture approximates painful motion with an x-ray confirmation of arthritis.

2. Throughout the appeal period, the Veteran's left knee disability picture approximates painful motion with an x-ray confirmation of arthritis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

2. The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2006 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran on November 2013 in connection with his claims.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his bilateral knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board is also satisfied that there was substantial compliance with its February 2008 and March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  This case was remanded twice by the Board, first in November 2011 to obtain a VA examination and the second in October 2013 because the examination was inadequate.  The second remand noted that the VA examiner indicated that the Veteran had flare-ups, but did not opine as to the functional impairment of those flare-ups in terms of loss of motion.  The examination in November 2013 discussed flare-ups in depth, noting the Veteran's own statements regarding how the flare-ups affect his ability to ascend and descend stairs, and cause pain, stiffness and instability of the knees.  The examiner also noted that the Veteran was not having a flare-up at the time of the evaluation, but that range of motion would be limited to a greater extent during a flare-up.  The examiner had no way to measure with specificity the greater loss of range of motion during a flare-up if a flare-up did not occur in his presence; however, the examiner did include a detailed discussion of how flare-ups affect the Veteran's daily functioning.  The Board considers this to substantially comply with the remand directives.  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  In the absence of compensable limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  Painful motion of a major joint or groups of minor joints caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2014).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2014).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2014).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The Veteran underwent a VA examination in January 2007.  The examiner noted that the Veteran described nearly daily pain, worse on the right than the left, and stated that two to three times per week the Veteran's knees appear to lock up and give out.  The Veteran also described swelling two to three times per week, and occasionally has flare-ups that make it difficult to walk distances.  Upon examination, the examiner noted that the Veteran had pain on palpation of the right knee, but no effusion or erythema and stable medial and lateral ligaments.  The examiner noted that the Veteran had flexion of 110 degrees and full extension of the right knee.  The Veteran's left knee had flexion of 115 degrees and extension of 0 degrees, with no laxity noted and normal medial and lateral ligaments.    The examiner noted fatigability and pain on repetitive motion of the knees, and noted that the Veteran had a slight decrease in the range of motion with repetitive flexion.  The examiner stated that there did not appear to be lack of endurance of incoordination.

In November 2013, the Veteran underwent another VA examination.  The examiner found that the Veteran's right knee flexion was 105 degrees, with painful motion beginning at 85 degrees, and his right knee extension was 0 degrees with no evidence of painful motion.  The Veteran's left knee flexion was 110 degrees, with painful motion beginning at 95 degrees, and his left knee extension was 0 degrees with no evidence of painful motion.  After repetitive testing, the Veteran's right knee flexion was 85 degrees and extension remained at 0 degrees, and his left knee flexion was 105 degrees, with an extension of 0 degrees.

Even when considering functional limitations due to pain and other factors and assuming that the Veteran's flexion ended at 85 degrees for the right knee and 105 for the left, with the left knee sustaining painful motion at 95 degrees, and extension ended at 0 degrees in both knees, his limitation of flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5260, and his limitation of extension is not limited to 10 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5261. Nevertheless, the Veteran has provided competent and credible lay statements that he suffered from painful motion, and an examination completed in November 2013 concluded that he had limited range of motion.  Thus a 10 percent rating is warranted for each knee, which is the current assigned rating. See Lichtenfels, supra.

The Board must consider other potentially applicable Diagnostic Codes for the evaluation of the Veteran's bilateral knee injuries. The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014).  VA's General Counsel has held that a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  However, the General Counsel subsequently clarified that for a knee disability rated under Diagnostic Codes 5257 or 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  VAOPGCPREC 9-98 (1998).  As noted above, a 10 percent evaluation was  initially granted in an October 2000 rating decision and continued in a February 2007 rating decision based upon painful limitation of motion under Diagnostic Code 5003, even though it did not meet the criteria for a noncompensable evaluation under Diagnostic Codes 5260 and 5261.  Thus, consideration of whether a separate rating is warranted under Diagnostic Code 5257 must be made.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2014).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Although a May 2009 MRI of the Veteran's knee showed slight lateral subluxation of the patella on the Veteran's left knee, the January 2007 and November 2013 examinations found that the Veteran's joint stability test results were all normal.  The Veteran does not complain of instability of the knee itself or subluxation, and no current evidence shows he has suffered any effects of it; because of this, the Board declines to grant a separate compensable rating under this Diagnostic Code.

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2014).  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014). 

The General Counsel  noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

The January 2007 VA examination noted that the Veteran had pain on palpation along the joint lines of his right knee, but no evidence of effusion.  Treatment records from January 2008  note that there was an indication of bilateral meniscal tearing, and that there was at least a small effusion in each knee.  The Veteran had his semilunar cartilage removed from his left knee in 2009 and his right knee in 2010. In the Veteran's November 2013 examination, the examiner noted that at one time, the Veteran had suffered from a semilunar cartilage (meniscal) tear bilaterally.  This was confirmed, at least in the left knee, by the May 2009 left knee MRI.  The Veteran's physician noted that the left knee contained an "irregular, macerated degenerative-type tear," and the left knee had "moderate suprapatellar joint effusion."  

Assignment of a higher or separate rating under Diagnostic Codes 5258 and 5259 is not warranted. The evidence does not support the criteria for a 20 percent rating under Diagnostic Code 5258 as there was no evidence of dislocated semilunar cartilage. There are no findings of very frequent locking.  It is acknowledged that the Veteran had his menisci removed, and does have limitation of motion, pain, tenderness, and friction.  However, in this case, the Veteran's 10 percent rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 already contemplates these symptoms, and to assign a rating under Diagnostic Code 5259 would constitute pyramiding.  38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  Because the highest rating available under Diagnostic Code 5259 is a 10 percent rating, which the Veteran is already receiving for each knee, Diagnostic Codes 5259 is not more favorable to the Veteran.

As for other potentially applicable Diagnostic Codes, the Veteran's knees have never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

The Veteran has a scar as a result of his surgeries, but the scars do not rise to the level of being a compensable disability.  The November 2013 VA examination noted that the Veteran's scars were not painful or unstable, and did not have an area equal to or greater than 39 square centimeters.  

The Board has considered whether it may be appropriate to rate the Veteran's scars under Diagnostic Codes 7801-7805.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7801 provides a 10 percent rating for deep, nonlinear scars of other than head, face, or neck, that are at least 6 square inches but no more than 12 square inches, and Diagnostic Code 7802 provides a 10 percent rating for scars, other than head, face, or neck, that were superficial and nonlinear, with an area or areas of 144 square inches (929 sq. cm.) or greater.  The Veteran's scars are less than 6 square inches, so they not compensable under either of these codes.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  During the pendency of the appeal, there is no objective evidence of instability or painful scarring.  Finally, the VA examiner noted that there were no unaccounted disabling symptoms, complications, conditions, or pertinent physical findings to warrant the assignment of a separate rating under Diagnostic Code 7805.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral knee disabilities are contemplated by the schedular criteria set forth in Diagnostic Code 5003, encapsulating painful motion and limitation of motion that does not reach the criteria to be rated under 5260 and 5261.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral knee disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  The examiner in the Veteran's November 2013 VA examination noted that the Veteran had instability of station and disturbance of locomotion; however, these were all listed as evidence of functional loss or impairment after repetitive use.  Functional loss based on repetitive use is contemplated in the rating criteria, and therefore, does not require extraschedular evaluation.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his bilateral knee injury renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran is currently employed, and the VA examiner opined that, aside from difficulty climbing stairs, the Veteran should have no impact on his ability to perform the duties of that employment.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An increased rating in excess of 10 percent for  a right knee disability  is denied.

An increased rating in excess of 10 percent for a left knee disability is denied. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


